DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: in claim 1; ” an audio signal extraction unit adapted for extracting from the radio signals received from the two or more wireless microphones an audio signal each & a first network output unit adapted for generating for each of the audio channels a network signal corresponding to a network channel for output to a network & second 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 

(no corresponding structures were found).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claim(s) 7-8 may be favorably considered in light of prior arts and assuming overcoming the 112 issues as presented. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Although, the claim (s) 1 with limitation(s) ” an audio signal extraction unit adapted for extracting from the radio signals received from the two or more wireless microphones an audio signal each & a first network output unit adapted for generating for each of the audio channels a network signal corresponding to a network channel for output to a network & second network output unit adapted for generating from the mixed audio signal a network signal for being output to the network”, is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, however, there is no corresponding structure for the cited terms so as to enable the examiner to determine the bounds of the claim language.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-2, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kung (US 2018/0014118 A1) and El-Hoiydi et al. (US 2012/0314890 A1).


1. A multi-channel microphone receiver comprising at least one wireless receiver for wirelessly receiving radio signals from two or more wireless microphones (fig.1 (2); par [13]); an audio signal extraction unit adapted for extracting from the radio signals received from the two or more wireless microphones an audio signal each, wherein the audio signals are digitized and each of the audio signals represents an audio channel (fig.2 (3-4); par [13]).


But nowhere therein is disclose of any network let alone a first network output unit adapted for generating for each of the audio channels a network signal corresponding to a network channel for output to a network and second network output unit adapted for generating from the mixed audio signal a network signal for being output to the network, wherein the network signal generated from the mixed audio signal corresponds to a further network channel. But the general concept of having such various network output unit for generating for each of the audio channels a network signal corresponding to a network channel for output to a network and second network output unit adapted for generating from the mixed audio signal a network signal for being output to the network, wherein the network 

The prior art further disclose of a configuration unit adapted for receiving configuration data, storing the received configuration data and providing the received and/or stored configuration data to one or more other units of the multi-channel microphone receiver (Ku-fig.2 (3/8); par [16]);  - a mixer adapted for mixing the audio signals of at least two of the wireless microphones according to the configuration data, wherein at least one mixed audio signal is generated (Ku-fig.2 (7); par [13-14]); and - an audio output unit adapted for converting the mixed audio signal into an analog signal and further adapted for providing the obtained analog signal to an audio playback system (Ku-fig.2 (7); par [13]/the signal is playback and thus inherently is  include such analog conversion to be played back).  

2. The multi-channel microphone receiver according to claim 1, wherein the configuration data are received via the network (K-par [16]).  


Claim 6, the multi-channel microphone receiver according to claim 1, but he art never specify of wherein a gain or volume may be adjusted by means of the configuration data separately for each of the audio channels and for the audio channel generated from the mixed audio signal.  

	But El-hoiydi disclose of such a gain or volume may be adjusted by means of the configuration data separately for each of the audio channels and for the audio channel generated from the mixed audio signal (par [16, 47]). Thus, one of the ordinary skills in the art could have modified the art by adding such gain or volume may be adjusted by means of the configuration data separately for each of the audio channels and for the audio channel generated from the mixed audio signal so as to modify each signal according to the prevailing noise condition. 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kung (US 2018/0014118 A1) and El-Hoiydi et al. (US 2012/0314890 A1) and Anderson (US 2019/0166423 A1).

Claim 3. The multi-channel microphone receiver according to claim 1, but the art never disclose of wherein the network is a Dante network.  But the art as in Anderson disclose of such Dante network (par [27, 44]). Thus, one of the ordinary skills in the art could have modified the . 

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kung (US 2018/0014118 A1) and El-Hoiydi et al. (US 2012/0314890 A1) and Breece et al. (US 2014/0093103 A1).

4. The multi-channel microphone receiver according to claim 1 as in fig.1 w kung, but the prior art ever specify as wherein the configuration data are received via a first network connection and wherein power is supplied to the multi-channel microphone receiver also via the first network connection, and wherein both the individual network signals of the audio channels and the network signal generated from the mixed audio signal are output via the first network connection.  

	But the general concept of having network connection for power and other connection for output of audio data is known (par [26, 31, 33]/connection network). Thus, one of the ordinary skills in the art could have modified the art by varying the amount and particular connection by adding such configuration data are received via a first network connection and wherein power is supplied to the multi-channel microphone receiver also via the first network connection, and wherein both the individual network signals of the audio channels and the network signal generated from the mixed audio signal are output via the first network 

Claim 5, the multi-channel microphone receiver according to claim 1, but the art never specify as wherein the configuration data are received via a first network connection and wherein power is supplied to the multi-channel microphone receiver also via the first network connection, and wherein the first network output unit and the second network output unit may be configured by means of the configuration data such that the single network signals of the audio channels and the network signal generated from the mixed audio signal are output via a separate second network connection.  


	But the general concept of having network connection for power and other connection for output of audio data is known (par [26, 31, 33]/connection network). Thus, one of the ordinary skills in the art could have modified the art by varying the amount and particular connection by adding such configuration data are received via configuration data are received via a first network connection and wherein power is supplied to the multi-channel microphone receiver also via the first network connection, and wherein the first network output unit and the second network output unit may be configured by means of the configuration data such that the single network signals of the audio channels and the network signal generated from the mixed audio signal are output via a separate second network connection so as to enable powering and driving various load associated with the mixed audio and single channel signals. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DISLER PAUL/Primary Examiner, Art Unit 2654